ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that EMIL T. RESTAINO of RANDOLPH, who was admitted to the bar of this State in 1984, and who was thereafter suspended from the practice of law for a period of six months, effective May 26, 1992, be restored to practice, said practice to be under the supervision of a proctor approved by the Office of Attorney Ethics for a period of one year, and good cause appearing;
It is ORDERED that the petition for restoration to practice is granted, effective immediately; and it is further
ORDERED that EMIL T. RESTAINO shall practice law under the supervision of a proctor approved by the Office of Attorney Ethics for a period of one year, and until the further Order of this Court.